DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,035,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the top wall" in line 1.  It is not clear if applicant is referring to the top wall of the base of the top wall of the body.
Claim 5 recites the limitation "the top wall" in line 1.  It is not clear if applicant is referring to the top wall of the base of the top wall of the body.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Jaworski et al ‘538. Regarding claim 1, Jaworski et al '538 discloses an LED flameless candle assembly (figures 1-66), comprising: a housing (102b, 162) having a base 102b removably connected to a body 162 (see removable connection between feet 170 of body 162 and base 102b in paragraph number 145); the base 102b having a side wall (see sidewall of base in figures 1-2 and 5b-5c) and a top wall (top wall is where detail 102b is located in figures 1-2) and a partially open bottom wall (see figures 1-2, bottom wall is on an opposite side of top wall and is partially open by apertures 129, 140a and 140b); the body having a side wall (see figure 3, side wall is where detail 162 is located) and a partially open 168 top wall 110 through which a flameless candle 108 extends vertically (figures 1, 3-5 and 5b-5d), wherein the body and base form a chamber (figures 3-5d); a plurality of LED lights (138a and 138b); an LED control circuit (see paragraph numbers 99,102, 122,123, 126 and 233) disposed within the housing and connected to the plurality of LED lights (see paragraph numbers 99, 102,122, 123, 126 and 233); wherein the LED control circuit activates and deactivates the plurality of LED lights at varying intervals to create a flickering effect (see paragraph numbers 99, 102, 122, 123, 126 and 233).

Regarding claim 4, wherein the top wall is partially open and the bottom is partially open (see examiner’s rejection of claim 1 above which details this recitation).
Regarding claim 5, the assembly further comprising a flameless candle 108 that extends vertically and away from the top wall 168 (figures 1, 3-4 and 5B-5D).
Regarding claim 7, wherein a fan (paragraph numbers 110, 117, 124, 136, 248, 250 and 251) is disposed within the housing.
Regarding claim 8, where a sleeve 164 fits over the housing (figures 3-5D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaworski et al '538 in view of Li ‘181. Jaworski et al '538 discloses the claimed invention except for the teaching that a scent emitting disk is fitted around the flameless candle.
Li '181 teaches an electronic flameless candle assembly 10 which includes a scent emitting disk 40 which is fitted around the flameless candle 30 (see figure 7).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the candle assembly of Jaworski et al '538 to include a scent emitting disk .

Allowable Subject Matter
Claims 9-13 are allowed.
Response to Arguments
Regarding claims 1-8, applicant's arguments filed on 10/27/21 have been fully considered but they are not persuasive. The applicant’s argument “as amended, claim 1 requires, in part, the body having a side wall and a partially open top wall through which a flameless candle extends vertically. The prior art does not disclose this limitation.” is not found persuasive.
Jaworski et al ‘538 discloses “the body 162 having a side wall (see figure 3, side wall is where detail 162 is located) and a partially open 168 top wall 110 through which a flameless candle 108 extends vertically (figures 1, 3-5 and 5b-5d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875